                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 ROBERT LEJA, JR. AND THOMAS CIVIL ACTION
 DAVIS

 VERSUS

 BROUSSEAU MANAGEMENT CO., NO.: 19-00269-BAJ-EWD
 L.L.C.,ETAL.


                             RULING AND ORDER

      Before the Court is the Motion for Partial Dismissal to Compel

Arbitration (Doc. 21) filed by Defendants. Plaintiffs have filed an opposition (Doc.

24). For the reasons that follow, the Motion (Doc. 21) is DENIED.

I. BACKGROUND

      According to the allegations of the Second Amended Complaint, Leja signed an

arbitration agreement mandating arbitration before the Association of Professional

Arbitrators and Mediators (APAM). (Doc, 20 at 11). On April 9, 2019, Leja's counsel

requested to toll the statute of limitations. Id. On April 12 and 15, Leja s counsel

followed up with Defendants regarding tolling. Id. On April 16, Leja's counsel filed

an arbitration demand and sent a copy of the demand to Defendants' counsel. Id. On


April 30, Defendants' counsel agreed to a tolling agreement in writing. Id. On May

1, Defendants counsel attempted to retract the tolling agreement. Id, That same


day, Leja filed suit against Defendants. (Doc. 1). On May 2, APAM sent Leja's

arbitration demand to Defendants counsel. (Doc. 20 at 12). Pursuant to APAM rules,


Defendants had until May 12 to file an answering statement. Id. As of July 22,
Defendants still had not filed an answering statement. Id. On July 22, Plaintiffs

field their Second Amended Complaint. On July 26, Defendants filed their Motion

for Partial Dismissal to Compel Arbitration. (Doc. 21). On September 23, Plaintiffs

filed an opposition, in which they argue that Defendants waived their right to compel

arbitration. (Doc. 24). Defendants never filed a reply.


II. LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(b)(l), a claim is "properly dismissed

for lack of subject-matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the claim." In re FEMA Trailer Formaldehyde

Products Liab. Litig, 668 F.3d 281, 286 (5th Cir. 2012) (quoting Home Builders Ass'n,

Inc, v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). In determining its

jurisdiction, the Court may consider "(I) the complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3) the complaint

supplemented by undisputed facts plus the [CJourt's resolution of disputed facts."

Carroll v. Abide, 788 F.3d 502, 504 (5th Cir. 2015) (citation omitted).

III. DISCUSSION

      The Federal Arbitration Act ("FAA") requires courts to enforce arbitration

agreements by issuing an order directing the parties to engage in arbitration and

staying litigation in any case raising a dispute referable to arbitration. Moses H.

Cone Mem)l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22 (1983).


      The FAA provides:

             If any suit or proceeding be brought in any of the courts of
             the United States upon any issue referable to arbitration
             under an agreement in writing for such arbitration, the
             court in which such suit is pending, upon being satisfied
             that the issue involved in such suit or proceeding is
             referable to arbitration under such an agreement, shall on
             application of one of the parties stay the trial of the action
             until such arbitration has been had in accordance with the
             terms of the agreement.


9U.S.C.§3(2012).

      When considering a motion to compel arbitration, the Court must determine


first whether a valid arbitration agreement exists between the parties, and second,


whether the dispute is within the scope of the arbitration agreement. Graves v. BP

America, Inc., 568 F.3d 221, 222 (5th Cir. 2009). Neither party disputes there is a

valid agreement that provides for arbitration. Rather, Plaintiff argues that

Defendants waived their right to compel arbitration.

      "The right to arbitration, like any other contract right, can be waived. Miller

Brewing Co. v. Fort Worth Distributing Co., Inc., 781 F.2d 494, 497 (5th Cir. 1986).

"Waiver will be found when the party seeking arbitration substantially invokes the

judicial process to the detriment or prejudice of the other party." Id. "A party

generally invokes the judicial process by initially pursuing litigation of claims then

reversing course and attempting to arbitrate those claims. Nicholas v. KBR, Inc.,


565 F.3d 904, 907 (5th Cir. 2009). However, "waiver can also result from some overt


act in Court that evinces a desire to resolve the arbitrable dispute through litigation

rather than arbitration." Id. (internal quotation marks omitted).


      "[F]or purposes of a waiver of an arbitration agreement: prejudice refers to the


inherent unfairness in terms of delay, expenses, or damage to a party s legal position
that occurs when the party's opponent forces it to litigate an issue and later seeks to


arbitrate that same issue." Republic Ins. Co. v. PAICO Receivables, LLC, 383 F.3d


341, 346 (5th Cir. 2004) (internal quotation marks omitted). The United States Court

of Appeals for the Fifth Circuit has recognized that engaging in pretrial discovery of

arbitrable claims, incurring time and expense engaging in pretrial motion practice


concerning arbitrable issues, and failing to timely assert the right to arbitration are

factors to consider in determining whether a party seeking arbitration has caused

prejudice to the opposing party. Id.

      Although the Fifth Circuit has not expressly identified conduct that amounts

to a waiver of the right to arbitrate, other circuits have offered guidance on this point.

In Brown v. Dillard's, Inc., 430 F.3d 1004, 1005 (9th Cir. 2005), the plaintiff filed a

notice of intent to arbitrate a wrongful termination claim. The defendant refused to

participate in the arbitration proceedings. Id. The plaintiff filed suit. (Id. at 1006).

The United States Court of Appeals for the Ninth Circuit found that the defendant

waived its right to arbitrate the plaintiffs claims because its refusal to arbitrate after

being served with the plaintiffs notice of intent to arbitrate was an act inconsistent

with that right. (Id. at 1012). The Ninth Circuit also stated that the plaintiff chose

to arbitrate, not to litigate, and sued as a last resort when she was rebuffed by the

defendant. (Id. at 1012-13). Thus, it concluded, the delay and costs the plaintiff

incurred were prejudicial. {Id. at 1013).

      Similarly, in O.J. Distributing, Inc. v. Hornell Brewing Co., 340 F.3d 345 (6th

Cir. 2003), the plaintiff entered a distribution agreement with the defendant, which




                                            4
included a mandatory arbitration provision. The defendant informed the plaintiff

that it would stop supplying it with its products. The plaintiff threatened legal action.

Over the next year, the parties engaged in negotiations, during which time the

defendant s representatives denied the agreement s existence. The plaintiff filed suit,

and the defendant moved to compel arbitration. The United States Court of Appeals

for the Sixth Circuit held that the defendant had waived its right to arbitrate due to

its engaging in negotiations with the plaintiff for over a year while denying the

existence of the agreement, and therefore the arbitration provision. (Id. at 357).


       In In Re Tyco Int'l Ltd. Sec. Litig., 422 F.3d 41, 42 (1st Cir. 2005), the plaintiff

and the defendant signed an agreement requiring the parties to submit all disputes

arising from or concerning the defendant s employment to binding arbitration. The

plaintiff submitted a demand for arbitration against the defendant. Id. The

defendant sent the plaintiff a letter stating that he did not agree to participate in the

arbitration. (Id. at 45). The plaintiff sued the defendant. (Id. at 43). The defendant

moved to dismiss, citing the binding arbitration clause in the agreement. Id. The

United States Court of Appeals for the First Circuit held that the defendant had

unequivocally waived his arbitration rights. {Id. at 44). The First Circuit also found

that the plaintiff had suffered prejudice because it had submitted a doomed demand

for arbitration, filed a complaint, and defended against two motions for compelled

arbitration. (Id. at 46).

       Lastly, in Robinson v. Alston, 596 F. App'x 871, 871 (llth Cir. 2015), the

plaintiffs brought an action against the defendants. The Court granted a consent
motion to stay the proceedings pending arbitration. Id. Over the next several


months, the defendants ignored correspondence from the plaintiffs seeking to initiate

the arbitration proceedings, forcing the plaintiffs to move to reopen the case. (Id. at


872). The defendants moved to compel arbitration. Id. The United States Court of

Appeals for the Eleventh Circuit held that the defendants waived their arbitration

right by acting inconsistently with their desire to arbitrate the case. {Id, at 873). The

defendants contended that they did not affirmatively invoke litigation machinery, but

rather that their only action was inaction. Id. The Eleventh Circuit dispelled the

defendants argument, noting that by ignoring the plaintiffs' requests to initiate the

arbitration hearing, the defendants forced the plaintiffs to participate in the district

court proceedings, thus raising their litigation costs. Id.


      In the case before the Court, Leja's counsel filed an arbitration demand on


April 16. (Doc. 20 at 11). On April 30, Defendants counsel agreed to a tolling

agreement in writing. Id. On May 1, Defendants counsel attempted to retract the


tolling agreement. Id, That same day, Leja filed suit against Defendants. (Doc. 1).

On May 2, APAM sent Leja's arbitration demand to Defendants' counsel. (Doc. 20 at


12). As of July 22, Defendants still had not filed an answering statement. Id. On

July 26, Defendants filed their Motion for Partial Dismissal to Compel Arbitration.

(Doc. 21). In their Motion, Defendants do not contest or deny the allegations of the

Second Amended Complaint, on which Plaintiffs waiver argument is based, and also

do not contend that they have filed an answering statement to Leja's arbitration

demand. On September 23, Plaintiffs filed an opposition, in which they argue that
Defendants waived their right to compel arbitration. (Doc. 24). Defendants never


filed a reply.

       In determining its jurisdiction on a motion under Rule 12(b)(l), the Court may

consider (1) the complaint alone, (2) the complaint supplemented by undisputed facts

evidenced in the record, or (3) the complaint supplemented by undisputed facts plus

the [C]ourt s resolution of disputed facts." Carroll, 788 F.3d at 504. Given that

Defendants have not disputed the alleged facts on which Plaintiffs' waiver argument

is based, and pursuant to Brown, O.J. Distributing, Inc., Tyco, and Robinson, the


Court concludes that Defendants waived their right to arbitrate by ignoring

correspondence seeking to initiate the arbitration proceedings. Defendants' inaction


evinces a desire to resolve the arbitrable dispute through litigation rather than

arbitration. See NCMInt^ Inc. v. CozzoUMacH. Co., 2007 WL 9761624, at *5 (D.P.R.


Sept. 13, 2007) ("In sum, the Court agrees with the Magistrate Judge's conclusions

that Defendant's inaction caused precisely the type of undue delay that rises to the

level of waiver of arbitral rights [and] that Defendant's silence was tantamount to

rejecting plaintiff s demand for arbitration. ) (internal quotation marks omitted)).

       The Court also finds that Defendants inaction caused Plaintiffs prejudice.

Leja submitted a domed demand for arbitration, sued as a last resort to toll the

statute of limitations, and incurred time and expense defending against Defendants'

Motion for Partial Dismissal to Compel Arbitration.
IV. CONCLUSION

     Accordingly,

     IT IS ORDERED that the Motion for Partial Dismissal to Compel

Arbitration (Doc. 21) is DENIED.




                          Baton Rouge, Louisiana, this iv day of March, 2020.




                                             a.

                                   JUDGE BRIA^sT-Ar^ACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
